Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on 1/14/2021. Claims 1, 12 and 17 are independent. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yeager et al. (US 20050086300 A1), hereinafter Yeager, in view of Wesley (US 20030188019 A1).

Regarding claims 1, 12 and 17, Yeager teaches [a] computer-implemented method comprising:
identifying a plurality of nodes connected to a security network (para. 0079, network comprising a plurality of peer nodes);
analyzing security characteristics of each node of the plurality of nodes (para. 0079, each peer may build a trust relationship with one or more of the other peers to form a "web of trust");
identifying, from the security characteristics, key factors for each node (para. 0079, a peer group 210 may be associated with two or more areas of interests);
calculating similarities between each node of the plurality of nodes (para. 0079, determine codat confidence in the codat, and determine peer confidences relative to the area of interest for the providing peers using the codat confidences in codat relevant to the area of interest received from the peers 200);
building a self-organized centerless network across the plurality of nodes by grouping nodes with high similarities based on the similarities between each node, wherein the self-organized centerless network is a centerless network without a central management server, and wherein the self-organized centerless network comprises groups of nodes from the plurality of nodes (para. 0079; para. 0270, [p]eer groups may provide a self-organized structure that is self-managed and that may be locally managed; para. 0384, The peer-to-peer platform protocols may be used to provide and support ad hoc, pervasive, and multi hop peer-to-peer (P2P) network computing. Using the protocols, peers can cooperate to form self-organized and self-configured peer groups independently of their positions in the network (e.g. edges, firewalls), and without the need of a centralized management infrastructure; para. 00384, The peer-to-peer platform protocols may be used to provide and support ad hoc, pervasive, and multi-hop peer-to-peer (P2P) network computing. Using the protocols, peers can cooperate to form self-organized and self-configured peer groups independently of their positions in the network (e.g. edges, firewalls), and without the need of a centralized management infrastructure).
Yeager does not explicitly disclose generating federated security models for the groups of nodes, wherein each federated security model comprises an architectural model. However, in an analogous art, Wesley teaches generating federated security models for the groups of nodes, wherein each federated security model comprises an architectural model (para. 0068, a trust model employing security policies may be applied to P2P interactions [security]; para. 0053 and 0054, architecture as web services using AXIS (a run-time environment for SOAP services), and container model; para. 0055, SOAP message exchanges may use encrypted data [security model based on SOAP web services security]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Yeager with the combination of Wesley. One of ordinary skill in the art would have been motivated to combine Yeager with Wesley in order to utilize web services model  which runs within the context of an Apache extensible Interaction System ("AXIS") engine with handlers that leverage the AXIS and XML chaining framework (Wesley para. 0053).

Allowable Subject Matter
Claims 2-11,13-16 and 18-20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the
limitations of the base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/ 	Examiner, Art Unit 2437 


/MATTHEW SMITHERS/           Primary Examiner, Art Unit 2437